Exhibit 10.53

 

ASSIGNMENT OF OVERRIDING ROYALTY INTEREST

 

Amended June 1, 2011

 

THIS ASSIGNMENT of OVERRIDING ROYALTY INTEREST (this “Assignment”), effective as
of 7:00 a.m. on April 29, 2010 (the “Effective Time”), is made by ZAZA ENERGY,
LLC, a Texas limited liability company (the “Assignor”), whose address is 1301
McKinney St. Suite 2850, Houston, TX 77010, in favor of Jubalee LTD., (the
“Assignee”), whose address is POB 35 Chapman Ranch, Texas 78347.

 

Reference is hereby made to that certain Exploration and Development Agreement,
Eagleford Shale Area, by and between Hess Corporation and ZaZa Energy, LLC dated
April 28, 2010, a copy of which is attached hereto as Exhibit A and incorporated
herein for all purposes (the “EDA”.) This Assignment is subject to all of the
terms and conditions of the EDA.

 

For Ten Dollars ($10.00) and other good and valuable consideration, the receipt,
and sufficiency of which are hereby acknowledged, Assignor does hereby grant,
bargain, sell, transfer, convey, set over, assign and deliver unto Assignee, its
successors and assigns, effective for all purposes as of the Effective Time and
subject to the matters set forth herein, all of Assignor’s right, title and
interest in and to the following:

 

An overriding royalty interest equal to one percent (1%) of 8/8ths, derived from
those certain leasehold estates acquired or to be acquired pursuant to the EDA,
and depicted as HESS on the AMI map which is attached hereto as Exhibit B and
incorporated herein for all purposes, whether or not Hess participates
(collectively, the “Leases” or singularly, a “Lease”), and each well drilled on
the Leases, or lands pooled therewith (collectively, the “Subject Interests”)
and all rights incident thereto, proportionately reduced to the extent that a
Lease subject to the EDA covers less than the full interest in oil, gas and
other minerals in the lands purported to be covered under such Lease or if
Assignor’s interest in such Lease is less than the full leasehold interest. This
obligation to assign shall remain in effect for a maximum period of six
(6) years unless a longer period of time is stated in the EDA.

 

An overriding royalty interest equal to one percent (1%) of 8/8ths, derived from
those certain leasehold estates acquired or to be acquired in the Expansion Area
as depicted on the AMI map which is attached hereto as Exhibit B and
incorporated herein for all purposes (collectively, the “Leases” or singularly,
a “Lease”), and each well drilled on the Leases, or lands pooled therewith
(collectively, the “Subject Interests”) and all rights incident thereto,
proportionately reduced to the extent that a Lease covers less than the full
interest in oil, gas and other minerals in the lands purported to be covered
under such Lease or if Assignor’s interest in such Lease is less than the full
leasehold interest. This obligation to assign remain in effect for a maximum
period of six (6) years unless a longer period of time is stated in future third
party AMIs.

 

TO HAVE AND TO HOLD the Subject Interests, together with all and singular the
rights, privileges, contracts and appurtenances, in any way appertaining or
belonging thereto, unto Assignee, its successors and assigns, forever, subject
to the matters set forth herein.

 

Assignor hereby agrees to warrant and defend title to the Subject Interests
solely unto

 

1

--------------------------------------------------------------------------------


 

Assignee against every person whomsoever lawfully claiming or to claim the same
or any part thereof, by, through or under Assignor, but not otherwise; subject,
however, to the matters set forth herein. In no event shall the foregoing
warranty extend to or be enforceable by any party other than Assignee,
specifically excluding Assignee’s successors and assigns in all or part of the
Subject Interests.

 

EXCEPT FOR THE EXPRESS REPRESENTATIONS OF ASSIGNOR IN THIS ASSIGNMENT, ASSIGNEE
ACKNOWLEDGES THAT ASSIGNOR HAS NOT MADE, AND ASSIGNOR HEREBY EXPRESSLY DISCLAIMS
AND NEGATES, AND ASSIGNEE HEREBY EXPRESSLY WAIVES, ANY REPRESENTATION OR
WARRANTY, EXPRESS, IMPLIED, AT COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO
OR ATTRIBUTABLE TO THE SUBJECT INTERESTS. ASSIGNOR EXPRESSLY DISCLAIMS AND
NEGATES, AND ASSIGNEE HEREBY WAIVES, ANY RIGHTS OF ASSIGNEE UNDER APPROPRIATE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE,
OR ANY AND ALL IMPLIED WARRANTIES EXISTING UNDER APPLICABLE LAW.

 

Should any of the Leases be renewed or extended, in whole or in part, within six
(6) months after the expiration date of its term by Assignor, the Subject
Interest associated with any such renewed of extended Lease shall be effective
as though said renewed or extended Lease had been in force and effect as of the
Effective Time of this instrument.

 

The captions in this Assignment are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Assignment. Assignor and Assignee acknowledge that they have
participated jointly in the negotiation and drafting of this Assignment and as
such they agree that if an ambiguity or question of intent or interpretation
arises hereunder, this Assignment shall not be construed more strictly against
one party than another on the grounds of authorship.

 

Nothing in this Assignment shall provide any benefit to any third party or
entitle any third party to any claim, cause of action, remedy or right of any
kind, it being the intent of the parties hereto that this Assignment shall
otherwise not be construed as a third party beneficiary contract.

 

This Assignment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

 

This Assignment, other documents delivered pursuant hereto and the legal
relations between the parties hereto shall be governed and construed in
accordance with the laws of the State of Texas, without giving effect to
principles of conflicts of laws that would result in the application of the laws
of another jurisdiction.

 

This Assignment may be executed in any number of counterparts, and each
counterpart hereof shall be effective as to each party that executes the same
whether or not all of such parties execute the same counterpart. If counterparts
of this Assignment are executed, the signature pages from various counterparts
may be combined into one composite instrument for all purposes. All counterparts
together shall constitute only one Assignment, but each counterpart shall be
considered an original.

 

2

--------------------------------------------------------------------------------


 

To facilitate the recording or filing of this Assignment, the counterpart to be
recorded in a given county may contain only that portion of the exhibits that
describes Subject Interests located in that county. In addition to filing this
Assignment, the parties hereto shall execute and file with the appropriate
authorities, whether federal, state or local, all forms or instruments required
by applicable law to effectuate the conveyance contemplated hereby. Said
instruments shall be deemed to contain all of the exceptions, reservations,
rights, titles and privileges set forth herein as fully as though the same were
set forth in each such instrument. The interests conveyed by such separate
assignments are the same, and not in addition to the Subject Interests conveyed
herein.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Assignment is executed by the parties on the date of
their respective acknowledgments below, but shall be effective for all purposes
as of the Effective Time.

 

 

ASSIGNOR:

 

 

 

ZAZA ENERGY, LLC

 

 

 

 

 

By:

/s/ Todd Alan Brooks

 

 

Todd Alan Brooks, Managing Partner

 

 

 

 

 

By:

/s/ Gaston Kearby

 

 

Gaston Kearby, Managing Partner

 

 

 

 

 

By:

/s/ John Hearn

 

 

John Hearn, Managing Partner

 

 

 

 

 

ASSIGNEE:

 

 

 

JUBALEE LTD.

 

 

 

 

 

By:

/s/ John Hearn

 

Name:

John Hearn

 

Title:

Partner

 

4

--------------------------------------------------------------------------------


 

 

THE STATE OF TEXAS

§

 

§

COUNTY OF HARRIS

§

 

This instrument was signed and acknowledged before me on the 1st Day of
June 2011, to be effective April 29, 2010, by Todd Alan Brooks, Managing Partner
of ZAZA ENERGY, LLC.

 

 

 

/s/ Ashley Severson

 

 

Notary Public in and for the State of Texas

 

 

 

 

 

 

My Commission

 

 

Expires:

 

 

 

 

 

6.27.15

 

 

 

 

 

THE STATE OF TEXAS

§

 

 

 

§

 

 

COUNTY HARRIS

§

 

 

 

 

 

 

This instrument was signed and acknowledged before me on the 1st Day of
June 2011, to be effective April 29 2010, by John Hearn, Partner of the JUBALEE
LTD.

 

 

 

 

 

/s/ Ashley Severson

 

 

Notary Public in and for the State of Texas

 

 

 

My Commission

 

 

Expires:

 

 

 

 

 

6.27.15

 

 

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

EXPLORATION AND DEVELOPMENT AGREEMENT

EAGLEFORD SHALE AREA

 

HESS CORPORATION

 

AND

 

ZAZA ENERGY, LLC

 

APRIL 28, 2010

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

I. Recitals

1

II. Definitions

1

III. Leasing Program Operations and Costs

5

IV. Collaboration in the Eagle Ford Trend Area

6

V. Area of Mutual Interest

9

VI. Prospect Areas and Wells

12

VII. Operating Agreement

12

VIII. Exploration and Development Tax Rider

11

IX. Miscellaneous

13

X. REPRESENTATION, WARRANTIES AND COVENANTS OF HESS

15

XI. REPRESENTATIONS, WARRANTIES, AND COVENANTS OF ZAZA

16

 

i

--------------------------------------------------------------------------------


 

EXPLORATION AND DEVELOPMENT AGREEMENT

 

This Exploration and Development Agreement is entered into this 28th day of
April, 2010 (the “Effective Date”) between HESS Corporation, a Delaware
corporation “HESS”, with offices at One Allen Center, 500 Dallas Street,
Houston, TX 77002 and ZaZa Energy, LLC, a Texas limited liability company,
hereinafter “ZAZA”, with offices at 600 Leopard Street, Suite 2100, Corpus
Christi, TX 78401. HESS and ZAZA will sometimes hereinafter be referred to
individually as a “Party” and collectively as the “Parties”.

 

I. Recitals

 

1.1.                            The Parties have identified and shall continue
to identify certain geographic areas located in South West Texas and South East
Texas available for leasing activities and subsequently conducting exploration
and production operations thereon, hereinafter the “Eagle Ford Trend Area”.

 

1.2.                            The Parties have agreed upon the relative
contributions, responsibilities, rights and duties in connection with the Eagle
Ford Trend Area, all in accordance with the terms and conditions hereinafter
contained.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth below and
other good and valuable consideration, the Parties agree as follows:

 

II. Definitions

 

The following terms when used in this Agreement will have the following
meanings:

 

2.1.                            “Acquisition Costs”  means the sum of all costs
incurred and paid that are associated with acquiring Subject Leases including,
without limitation, land brokerage, title and curative costs, land consulting
services fees (excluding net profit incentives), and ten percent (10%) of the
Cash Bonus paid per Net Mineral Acre to ZAZA pursuant to Section 3.1.

 

2.2.                            “Agreement”  means this agreement and all
exhibits attached hereto.

 

2.3.                            “Carried Acreage Cap”  means a maximum gross
leasehold Acquisition Costs expenditure by HESS of no more than $500,000,000
($50,000,000.00 maximum net carry to ZAZA).

 

2.4.                            “Carry Free of Costs”  means a Working Interest
ownership that is free and clear of Exploration and Development Costs up to the
Well Cap.

 

2.5.                            “Cash Bonus”`  means the sum of all direct costs
associated (incurred or paid) with acquiring Net Mineral Acres pursuant to this
Agreement, within the Eagle Ford Trend Area, including, without limitation,
landowner bonuses and/or third party

 

1

--------------------------------------------------------------------------------


 

bonuses but explicitly excluding land brokerage, title and curative costs, and
land consulting services fees.

 

2.6.                            “Eagle Ford Trend Area”  means the counties
shaded in brown on Exhibit “A”. The Parties acknowledge that opportunities to
expand the confines of the Eagle Ford Trend Area beyond that depicted on Exhibit
“A” may be presented as the Exploration and Development Program progresses. In
connection therewith, if and to the extent the Parties agree at any time to
expand the definition of the Eagle Ford Trend Area so as to include lands
contiguous to, or in the vicinity of, the lands shaded in brown on Exhibit “A”,
the Parties further agree to amend, modify and supplement this Agreement by
replacing Exhibit “A” with one or more revised exhibits reflecting such expanded
area(s) agreed to by the Parties.

 

2.7.                            “Exploration and Development Costs”  of the
Wells means all actual third party direct costs and expenses incurred or paid
with respect to the Wells, including but not limited to (a) location costs,
costs of drilling, re-entering (excluding any Wells that have been previously
produced under this Agreement), logging, testing, completing, fracing and
equipping such Well(s) for production including flow-lines, tanks, flow meters
and other equipment located on the drilling unit, (b) that portion of drilling
rate overhead charges allocated to such Well(s) under the applicable JOA, and
(c) costs of plugging and abandoning and surface restoration for any such well
completed as a dryhole, explicitly excluding Operating Costs

 

2.8.                            “Existing Burdens”  means (i) any royalty,
overriding royalty, production payment, and other similar burdens on production
which burden the Subject Leases at the time of acquisition by either Party, and
(ii) the Reserved Overriding Royalty Interest.

 

2.9.                            “Exploration Program”  means the operations to
be conducted by the Parties in the area using 2-D, and or 3-D seismic, and other
exploration technologies to explore for subsurface geological formations and
anomalies indicative of the existence of oil, gas and other hydrocarbons, along
with all necessary processing, review and analysis of such data, including
without limitation acquisition of new geophysical data or the reprocessing of
existing available geophysical data covering some or all of the Eagle Ford Trend
Area or across other areas if the data will contribute to the evaluation of the
trend and the subsequent leasing of prospective areas.

 

2.10.                     “HESS Corporation” or “HESS”  has the meaning ascribed
in the preamble to this Agreement, with a mailing address of 500 Dallas,
Houston, Texas 77002.

 

2.11.                     “JOA” or “Operating Agreement”  means the operating
agreement referred to in Article VII herein.

 

2.11                        “Prospect Area”  means a single, or set of, geologic
or geophysical leads or ideas within the Eagle Ford Trend Area identified by the
Exploration Program

 

2

--------------------------------------------------------------------------------


 

thought to be productive of oil or gas, together with the offsetting acreage
necessary to protect the geological structure or structures, if productive, from
competitive drainage, as such Prospect Areas may be identified and approved by
the Parties from time to time, provided a single Prospect Area shall not exceed
thirty thousand (30,000) gross acres unless otherwise agreed to by the Parties.
Upon reaching the Carried Acreage Cap, any Prospect Area in excess of thirty
thousand (30,000) gross acres shall be automatically reduced, subject to ZAZA’s
approval, to include only the acreage leased within the respective Prospect Area
and a one mile halo around such leased acreage within the original Prospect
Area. Prospect Areas that do not have any leasehold acres, after the Carried
Acreage Cap has been met and subject to ZAZA’s approval, shall automatically
terminate.

 

2.12                        “Net Mineral Acres”  means shall be computed
separately for each Lease and shall mean, for each such Lease, the product of
the number of gross acres in the lands covered by such Lease, multiplied by (a)
the undivided interest in the oil and gas or other mineral interest covered by
such Lease in such lands, multiplied by (b)the undivided working interest
(expressed as a decimal) in such Lease acquired by or for the benefit of the
Parties insofar as it covers such lands (provided that if items (a) and/or (b)
vary as to different areas covered by the Lease, a separate calculation shall be
done for each such area).

 

2.13                     “Operating Costs”  of a Well means all costs incurred
in producing such Well and disposing of such production including, but not
limited to:

 

(i)                                     labor and other services necessary for
the maintenance and operation of such Well;

 

(ii)                                  materials, equipment, supplies,
transportation, repairs, and replacements used in the maintenance and operation
of such Well, including replacements for all parts of machinery, equipment,
tanks, or other equipment to replace and/or repair original Well and/or lease
equipment;

 

(iii)                               reworking or re-equipping such Well;

 

(iv)                              gathering, treating, processing, transporting,
and marketing of production from such Well, explicitly including all gathering
lines and pipelines (explicitly excluding flow-lines); and ad valorem,
severance, gathering, windfall profits, or other applicable taxes; and

 

(v)                                 that portion of cost and expenses allocated
to such Well in accordance with the usual and customary accounting practices and
a COPAS Accounting Procedure (including, but not limited to, overhead costs of
the operator as set out in the JOA) which, pursuant to such accounting
practices, are determined to be Operating Costs.

 

3

--------------------------------------------------------------------------------


 

2.14                        “Reserved Overriding Royalty Interest”  means an
overriding royalty interest in and to the Subject Leases equal to and not more
than three percent (3%) of 8/8ths, proportionately reduced in accordance with
Section 3.4 below.

 

2.15                        “Seismic Data”  means, with respect to each separate
and distinct seismic operation on the Prospect Areas, the final gained and
ungained migrated three dimensional survey (or two dimensional) stack data
obtained in connection with the Exploration Program.

 

2.16                        “Subject Leases”  means the Oil, Gas and Mineral
Leases, or individually “Lease”, covering portions of the Prospect Areas
acquired or to be acquired in connection with exploration efforts to be
conducted pursuant to this Agreement.

 

2.17                        “Term”  means a period commencing from the Effective
Date of this Agreement and ending three years from that date or reaching the
Carried Acreage Cap, whichever is first to occur, unless extended by the mutual
written agreement of the Parties. Notwithstanding the following, this Agreement
shall continue in full force and effect until all such obligations arising
hereunder have been completely satisfied by the respective Parties, including,
without limitation Well Caps and Reserved Overriding Royalty Interests in
Prospect Areas and Section IV.

 

2.18                        “Well”  means any well or wells drilled on the
Subject Leases, or lands pooled therewith and completed either as a producer or
plugged and abandoned as a dry hole.

 

2.19                        “Well Cap”  means the number of wells HESS is
obligated to carry ZAZA in each Prospect Area and shall be the number of wells
derived by dividing the Net Mineral Acres retained in a Prospect Area acreage
(explicitly excluding any acreage that expires) by 640 gross mineral acres by
way of example: if the Prospect Area acreage totals 19,200 Net Mineral Acres and
is divided by 640 acres, then the Well Cap “ would be 30 carried wells in that
Prospect Area. The Well Cap shall be reduced in proportion to acreage expiring
during an AMI term. The Well Cap calculation shall be performed on each
respective Prospect Area to determine the Well Cap on a Prospect Area by
Prospect Area basis. During development of any Prospect Area, if a portion of
the net acreage is condemned and deemed non-productive by HESS the Well Cap
shall be proportionately adjusted downward to reflect the condemned net acreage.
HESS shall then, upon the written request of ZAZA, re-assign or otherwise convey
its Working Interest in such condemned acreage to ZAZA. Notwithstanding the
foregoing, prior to making a written request for such condemned acreage, ZAZA
shall not be obligated to accept the condemned acreage.

 

2.20                        “Working Interest”  means the cost-bearing leasehold
estate and working interest in and to the Subject Leases held by the Parties,
subject to applicable participation elections.

 

2.21                        “ZaZa Energy, LLC (“ZAZA”)”  has the meaning
ascribed in the

 

4

--------------------------------------------------------------------------------


 

preamble to this Agreement, with a mailing address of 600 Leopard St., Suite
2100, Corpus Christi, Texas 78401.

 

III. Leasing Program Operations and Costs

 

3.1.                            Program Operator.  ZAZA, as Operator, will
conduct the Exploration and Development Program across the approved Prospect
Areas identified pursuant to Section 6.1 below. The Parties agree that HESS
shall pay to ZAZA an amount equal to ten percent (10%) of the Cash Bonus paid
per Net Mineral Acre on a Prospect Area, within thirty (30) days upon receipt of
written notification from ZAZA that funding out of the fund to be maintained
pursuant to Section 3.3 has occurred for each lease purchased in accordance with
Section 3.2 below. The Parties acknowledge that: (i) HESS, at its sole
discretion, shall have the right to take over all operations including, but not
limited to, all drilling and production operations, at any time on or after one
year from the spud date of the first Well drilled on any Prospect Area upon not
less than thirty (30) days prior written notice to ZAZA; (ii) ZAZA, at its sole
discretion, shall have the right to turn over all operations, including, but not
limited to, all drilling and production operations, to HESS, at any time on or
after one year from the spud date of the first Well drilled on any Prospect Area
upon not less than thirty (30) days prior written notice to HESS; and (iii) the
duties of the Operator (HESS or ZAZA as the case may be) may extend beyond the
Term.

 

3.2.                            Leasing.  ZAZA shall, in good faith, use its
best efforts to (a) obtain oil and gas leases within Prospect Areas identified
and mutually approved by the Parties and located in the Eagle Ford Trend Area
shown on Exhibit “A”, attached hereto and made a part hereof, on leasing terms
acceptable to HESS and substantially comparable to the current competitor
leasing terms found in the respective Prospect Area. HESS shall advise ZAZA of
maximum approved royalty and bonus terms in excess of such competitor leasing
terms that it is willing to offer for leases in Prospect Areas and ZAZA shall
not offer in excess of such maximum approved royalty and bonus. HESS and ZAZA
shall periodically meet (at least once every month) to review leasing efforts
and to discuss, identify and solicit approval for the joint acquisition in
jointly approved Prospect Areas and to discuss other matters pertinent to lease
acquisition. If HESS and ZAZA agree in writing on the acquisition of certain
Leases (to be identified by either land descriptions, a plat with an area
outlined, or by landowner), then such Leases shall be jointly acquired by ZAZA
on behalf of the Parties. HESS is under no obligation to accept any oil and gas
lease acquired by ZAZA which does not conform to the above procedures. Subject
to the foregoing provisions of this Section 3.2, in the event the Parties cannot
agree on the joint acquisition of certain additional leases, or if either HESS
or ZAZA separately acquire additional leases within a Prospect Area without such
periodic meeting and subsequent agreement, then such leases shall be subject to
the provisions of Section 5.1.

 

ZAZA is not entitled to collect a management fee from HESS for services
performed under this Agreement. However, ZAZA shall retain consultants and
brokers, both full time and part time, reasonably necessary to assist ZAZA and
HESS in the

 

5

--------------------------------------------------------------------------------


 

ongoing operations and development of the Eagle Ford Trend Area. HESS shall have
the right to approve any multi-year consulting terms. The associated fees and
expenses of all consultants and brokers related to the ongoing operations of the
Exploration and Development Program will be billed to HESS at cost (with
supporting documentation) and HESS shall reimburse ZAZA within thirty (30) days
of HESS’ receipt of an invoice for such charges from ZAZA. All such consultants
and brokers shall be the contractors of ZAZA unless otherwise agreed to in
writing by HESS and the consultants and brokers in accordance with the
provisions of this Section 3.2. ZAZA shall use its reasonable efforts to assure
that the consultants and brokers will be made available to continue to work
under HESS, if HESS so desires, and the consultants so agree, within the
Prospect Area. ZAZA shall assign to HESS, on a lease by lease basis, an
undivided 90% of the working interest acquired in each Lease and a proportionate
share of the net revenue interest, reduced by a proportionate 90% share, if
applicable, of the Reserved Overriding Royalty Interest. The Reserved Overriding
Royalty Interest is to be reserved in favor of ZAZA and/or their assigns in all
leasehold acquired pursuant to this Agreement.

 

3.3.                            Leasing Costs Carried Acreage Cap.  HESS shall
provide ZAZA a lease fund, in accordance with this Agreement and a mutually
agreed upon funding agreement, reasonably necessary to facilitate Lease
purchases within Prospect Areas approved by the Parties and located within the
Eagle Ford Trend Area. HESS shall deposit into the lease fund only those amounts
necessary for the acquisition of oil and gas leases that HESS has previously
agreed in writing to acquire. Once a Prospect Area has been established, ZAZA
shall use its reasonable efforts to acquire oil and gas leases within Prospect
Areas in accordance with the provisions of Section 3.2. Of those oil and gas
leases acquired pursuant to Section 3.2, HESS shall acquire ninety percent (90%)
working interest in the Subject Leases and shall pay one hundred percent (100%)
cost share of all Acquisition Costs up to the Carried Acreage Cap. ZAZA shall
retain an undivided ten percent (10%) working interest in each Lease for its own
account (proportionately reduced). ZAZA shall identify areas available for lease
within a Prospect Area and if for any reason ZAZA offers to HESS and HESS
declines to participate, ZAZA shall be free to pursue said acreage for its own
account outside of this Agreement for terms identical to or less favorable than
those presented to HESS. HESS shall have ten (10) business days to approve or
decline an area for lease, unless otherwise agreed to by the Parties where time
is determined, in the reasonable opinion of the Parties, to be of the essence.
Once the Carried Acreage Cap is reached, the Parties shall have the option to
continue acquiring additional oil and gas leases in Prospect Areas identified by
the Parties and located within the Eagle Ford Trend Area pursuant to this
Agreement and ZAZA shall have the right but not the obligation to participate
for a ten percent (10%) cost bearing working interest in the additional leases
purchased. The Net Mineral Acres attributable to Leases acquired after the
Carried Acreage Cap is reached shall not be included in the calculation of the
Well Cap.

 

3.4.                            Proportionate Reduction.  To the extent that a
Lease subject to this Agreement covers less than the full interest in oil, gas
and other minerals in the lands purported to be covered under such Lease or if
ZAZA’s interest in such Lease is less than the full leasehold interest, then the
Working Interest conveyed therein to HESS and

 

6

--------------------------------------------------------------------------------


 

the Reserved Overriding Royalty Interest shall be reduced in proportion to the
interest actually covered by such Lease.

 

IV. Collaboration in the Eagle Ford Trend Area

 

4.1                               Operating Teams.  It is the intention of the
Parties to collaborate in the exploration and development of the Eagle Ford
Trend Area through joint teams comprised of employees, consultants or
representatives of each Party. In this regard, the Parties shall form the
working groups described below (collectively the Operating Teams) to provide
overall supervision, direction and coordination of the lease acquisition,
exploration, drilling, development and production operations under this
Agreement. The Operating Teams shall be composed of a minimum of five (5)
separate joint teams: (i) the Exploration Team, (ii) Engineering Team, (iii) the
Land Team (iv) the Commercial Team and (v) the Management Team. Each of the team
may subdivide into separate sub-teams as the individual teams deem appropriate.
Unless otherwise provided, each Team shall consist of at least one (1) and no
more than five (5) representatives from each Party. The head of each team (“Team
Lead”) shall initially be a ZAZA employee except for the Commercial Team and the
Management Team which HESS shall chair. HESS shall, however, have the option
after the initial well on the Eagle Ford Trend Area is drilled to total depth to
place a HESS employee as the Team Lead on any of the Operating Teams. The work
of each Party’s team members shall be performed independently at office
locations provided by the Party designating such members. However, from time to
time either Party’s team members may be seconded at the other Party’s offices in
order to maximize team efficiencies. The Operating Teams are teams specific to
this Agreement and shall be independent from any study team (in connection with
the undertaking of a feasibility study) and/or any project team that may be
established pursuant to the terms of the Operating Agreement.

 

4.2                               Exploration Team.  The Exploration Team will
be responsible for conducting the Exploration Program for the evaluation of the
Eagle Ford Trend Area to identify the most desirable drillable areas and to
identify areas in the Eagle Ford Trend Area for future lease acquisitions and
exploration by the Parties. The Parties agree to disclose to each other their
technical data and interpretations of the Participation Area (unless such data
and interpretation are subject to third party confidential data restrictions).
In any event, all such data or interpretations disclosed shall be subject to the
confidentiality provisions of the Operating Agreement. The Exploration Team
shall provide recommendations for the placement of drilling units and the
location of wells on any such drilling units and well evaluation procedures.

 

4.3                               Engineering Team.  The Engineering Team shall
include at least one (1) member from HESS’ Environmental, Health and Safety unit
and shall be responsible for well design, completion and fracturing and
stimulation procedures, scheduling of drilling operations, compliance with
federal, state and local environmental, safety and operational regulations, and
the production of hydrocarbon resources throughout the term of this Agreement.
The Engineering Team and the Exploration Team shall work together to efficiently
accomplish the responsibilities of each Team.

 

7

--------------------------------------------------------------------------------


 

4.4                               Land Team.  The Land Team shall include one
(1) member from HESS’ Legal Department and shall be responsible for construction
and implementation of all contracts and other instruments necessary for the
conduct of business under this Agreement. The Team shall also coordinate the
approval of Prospect Areas, lease negotiations and acquisitions, facilitate
funding for lease acquisitions and payment of acquisition costs. The Team shall
conduct joint venture negotiations with third parties, procurement of drillsite
title opinions and preparation of unit declarations and other matters relating
to overall supervision of business matters, other than commercial, in a Prospect
Area.

 

4.5                               Commercial Team.  The Commercial Team shall
consist of at least one (1) but not more than three (3) representatives from
each Party and will be responsible for the planning and implementation of
transportation and marketing strategies for field production. The Commercial
Team shall identify, evaluate and attempt to agree upon the most commercially
advantageous form of field gathering system, and the assessment of any third
party gathering proposals (including the review of pertinent contracts in
connection with any such proposals). The Commercial Team is expected to develop
effective and cost-efficient strategies and plans for the construction and/or
installation of production facilities intended to service numerous wells across
a Prospect Area.

 

4.6                               Management Team.  The Management Committee
will be composed of a Vice President level manager from HESS and a Managing
Partner from ZAZA. The Management Team shall have the responsibility for
ensuring that (a) the Teams are properly formed, maintained and functioning in a
manner consistent with this Agreement; (b) effective coordination and
cooperation of efforts exists within the Operating Teams and the management of
each of the Parties; and (c) that a forum exists for prompt reconciliation of
competing alternative views of a Party’s members of the respective Teams. In
particular, the Management Team shall (1) review, assess and approve reports and
recommendations from the respective Teams; (2) attempt to reconcile the views
and proposals supported by one Party’s Team members with the other Party’s
members where practicable. Additionally, the Management Team shall serve as a
forum to resolve differences of opinion among Team members as to matters such as
appropriate AFE costs, geophysical data acquisition and reprocessing, well
locations, drilling schedules, completion procedures or health, safety and
environmental matters. The Management Team shall perform its purpose in good
faith and use its reasonable best efforts to arrive at unanimous solutions as
expeditiously as possible. Failing to reach a consensus view, the decision of
HESS shall prevail.

 

On a regularly scheduled basis, but no less than once a month, the respective
Teams will prepare a report to the Management Team of its recommendations on:
(1) Prospect Areas to be approved and any potential lease acquisitions and
funding; (2) a subsurface review updated to reflect new well results in the
area; and (3) a tentative drilling schedule of wells for the coming six (6)
months.

 

8

--------------------------------------------------------------------------------


 

V. Area of Mutual Interest

 

5.1                               AMI Procedures.  The Parties agree to create a
separate Area of Mutual Interest for each Prospect Area (“AMI”) comprising all
of the lands identified within the respective Prospect Area under the terms of
Section 6.1 below, which shall be memorialized by separate agreement, identified
by a number corresponding with each subsequently created Prospect Area (e.g. AMI
1, AMI 2, Prospect Area 1, Prospect Area 2) and included within the provisions
of the JOA for each separate Prospect Area. The term of the AMI as to any
Prospect Area shall expire seven (7) years from the effective date of any
amendment to the JOA incorporating such Prospect Area (the Parties acknowledge
that the AMI may extend beyond the Term). During the term of the AMI, if any
Party hereto (the “Acquiring Party”) acquires any oil and gas leasehold
interest, unleased mineral interest, or the right to earn any such interest,
directly or indirectly (whether through merger, sale of shares or other equity
interests, joiner in a joint operating agreement, participation agreement or
otherwise) (through any individual or entity associated or affiliated with such
Party), the Acquiring Party shall, within fifteen (15) business days following
such acquisition, notify the other Party to this AMI provision, or a counterpart
thereof (the “Offeree”) of such acquisition. To the extent a lease covers
acreage inside and outside the AMI, the portion situated outside the AMI shall
also be offered to the Acquiring Party. If the Offeree elects to purchase its
proportionate share of the lease, the AMI shall be amended to include the
acreage outside the AMI. The notice from the Acquiring Party to the Offeree
shall include a copy of all instruments of acquisition and any other pertinent
available data, and an itemized statement of the actual costs and expenses
incurred by the Acquiring Party in acquiring such interest, excluding, however,
costs and expenses of its own personnel. The Offeree shall have ten
(10) business days after the receipt of such notice within which to notify the
Acquiring Party of its election to acquire its proportionate interest in the
interest acquired by the Acquiring Party. The proportionate interests will be
based upon the Party’s respective Working Interests, as the case may be but
subject to the Carried Acreage Cap, the Reserved Overriding Royalty Interest and
the Carried Free of Costs rights of ZAZA. If the Acquiring Party has not
received actual notice of the election of an Offeree to acquire its
proportionate interest within the ten (10) business day period, it shall be
conclusively presumed that the Offeree has rejected the offer. If the Offeree
notifies the Acquiring Party within the aforesaid time period of its election to
acquire its proportionate interest in the interest acquired, the Acquiring Party
shall promptly invoice the Offeree for its proportionate part of the actual
third party costs incurred in the acquisition, along with a written agreement
whereby the Offeree assumes its proportionate share of all terms, conditions,
provisions, obligations and liabilities assumed by the Acquiring Party in
connection with such acquisition.

 

Notwithstanding any of the foregoing, however, if a well is being drilled within
the AMI at the time of acquisition, the result of which, is reasonably expected
to impact the value of the interest so acquired, the Acquiring Party shall so
advise the Offeree, and the election to acquire a proportionate interest in the
acquired interest must be made within forty-eight (48) hours after receipt of
such notice. Failure of the Offeree to timely respond in either case to the
Acquiring Party shall be conclusively deemed an election

 

9

--------------------------------------------------------------------------------


 

by such Party not to acquire its proportionate interest in the acquired
interest. In the event that a Party to this AMI provision, or a counterpart
thereof, should elect not to acquire its proportionate interest in such
acquisition, or should fail to timely exercise its option, then such Offeree
will be deemed to have forfeited all rights to acquire any right, title and
interest in and to acquired interest.

 

If the Offeree elects to acquire its proportionate interest and assumes its
obligations, as hereinabove set forth, the Acquiring Party shall, after such
Offeree has paid the invoice amount and executed and delivered the written
agreement provided for above, execute and deliver a written assignment in
recordable form covering the Offeree’s proportionate share in the acquired
interest, and an attributable net working interest (net of the ZAZA Reserved
Overriding Royalty Interest in each Lease) which assignment shall be made
without any warranty of title, express or implied, except to claims of all
persons claiming or to claim the same or any part thereof by, through or under
the Acquiring Party, but not otherwise. Such assignment shall also be made
subject to the terms of this Agreement.

 

5.2                               Existing AMI Areas.  The Parties acknowledge
that they may have existing areas of mutual interest within the Eagle Ford Trend
Area with third parties. The Parties agree these areas are exempt from this
Agreement. A list of such areas is attached hereto as Exhibit “C”.

 

5.3                               Excluded from the Eagle Ford Trend Area.
 Share acquisitions and mergers by either Party are explicitly excluded from
this Agreement.

 

5.4                               Non-Prospect Area Acquisitions within the
Eagle Ford Trend Area.  The Parties acknowledge that acquisitions made by either
Party for the Term and within the Eagle Ford Shale Trend Area, shall be subject
to this Agreement.

 

5.4.1                       HESS shall offer to ZAZA any acquisition of an oil
and gas lease, unleased mineral interest or the right to earn either such
interest (the “Opportunity”) offered to HESS: (i) by a third party; (ii) within
the Eagle Ford Trend Area; (iii) not in a Prospect Area; and (iv) during the
Term and ZAZA shall have the right, but not the obligation, to participate in
such Opportunity for a ten percent (10%) Working Interest, reduced in proportion
to the interest being offered through HESS, Carried Free of Costs but explicitly
excluding the amount equal to ten percent (10%) of the cash bonus paid per Net
Mineral Acre described under Section 3.1. ZAZA shall have no more than ten
(10) business days after its receipt of such offer within which to notify HESS
of ZAZA’s election to acquire a proportionately reduced ten percent (10%)
Working Interest in the Opportunity being offered to or already acquired by
HESS, unless otherwise agreed to by the Parties where time is of the essence.

 

10

--------------------------------------------------------------------------------


 

5.4.1.1    The Opportunities discussed in Section 5.4.1 brought to HESS by an
individual landowner, a group of landowners or a brokerage firm representing an
individual land owner or group of land owners, if acquired by ZAZA, shall be
deemed Prospect Areas and therefore subject to this Agreement, Carried Free of
Costs and the Reserved Overriding Royalty Interest.

 

5.4.1.1.1           The Reserved Overriding Royalty Interest provided for under
Section 5.4.1.1 shall be proportionately reduced in order to ensure that HESS
receives no less than a seventy-two percent (72%) net revenue interest on all
such acquired Leases.

 

5.4.1.2  The Opportunities discussed in Section 5.4.1 brought to HESS, through
direct solicitation, by a company engaged in the exploration and production of
oil and gas, an oil and gas operating company or a brokerage firm representing
either such companies (the “Oil Company”), if acquired by ZAZA, shall be deemed
Prospect Areas and therefore subject to this Agreement, Carried Free of Costs
but not the Reserved Overriding Royalty Interest.

 

5.4.1.3  In the event an identical Opportunity is presented to ZAZA by an Oil
Company, the date the notice letter is transmitted from one Party to the other
Party shall be controlling in determining whether or not the Opportunity is
subject to Section 5.4.1. Those opportunities that are not subject to Section
5.4.1 shall be offered to HESS subject to this Agreement.

 

5.4.2                       ZAZA shall offer to HESS any Opportunity offered to
ZAZA: (i) by a third party; (ii) within the Eagle Ford Trend Area (iii) not in a
Prospect Area; and (iv) during the Term and HESS shall have the right, but not
the obligation, to participate in such Opportunity for a ninety percent (90%)
Working Interest, reduced in proportion to the interest being offered through
ZAZA. HESS shall have no more than ten (10) business days after its receipt of
such offer within which to notify ZAZA of HESS’ election to acquire a
proportionately reduced ninety percent (90%) Working Interest in the Opportunity
being offered to or already acquired by ZAZA, unless otherwise agreed to by the
Parties where time is of the essence. Opportunities discussed under this
Section 5.4.2 shall be subject to this Agreement.

 

11

--------------------------------------------------------------------------------


 

VI. Prospect Areas and Wells

 

6.1                               Prospect Identification.  For the Term the
Parties shall jointly identify separate Prospect Areas from the data obtained
for the joint benefit of the Parties and mutually approved Prospect Areas shall
be further identified by a number corresponding with the each subsequently
created Prospect Area (e.g. Prospect Area 1, Prospect Area 2, etc.). Unless
mutually agreed by HESS and ZAZA, each Prospect Area shall consist of no more
than thirty thousand (30,000) gross acres. Each Party will have the option to
participate in acquiring Subject Leases within the respective Prospect Area in
accordance with the terms of this Agreement. Upon identification and approval of
a Prospect Area and AMI, the Parties shall execute amendments to the JOA to
include such Prospect Area and AMI. Any area submitted by a Party for
consideration as a Prospect Area that the Parties do not mutually agree to
identify as a Prospect Area shall be excluded from and not subject to this
Agreement.

 

6.2                               Wells.  Drilling, completion, reworking and
production operations on all wells drilled on each approved Prospect Area will
be conducted in accordance with the JOA. As to each well drilled within a
Prospect Area up to the Well Cap for that Prospect Area, ZAZA will retain a 10%
carried Working Interest on a Carry Free of Costs basis proportionately reduced
to HESS’ Working Interest in any such well(s). Once the Well Cap is reached
within a Prospect Area, ZAZA shall have the right to participate for a cost
bearing 10% Working Interest on subsequent Wells within the Prospect Area
pursuant to the terms of the applicable JOA.

 

VII. Operating Agreement

 

7.1                               Concurrent with the execution of this
Agreement, the Parties agree to be bound by the terms of a JOA substantially in
the form of the JOA attached as “Exhibit B”, with appropriate revisions for the
date of the agreement, the description of the Prospect Area and Leases covered,
and the interest of the Parties naming ZAZA as “Operator”, covering operations
conducted with respect to each approved Prospect Area and jointly owned Leases
acquired pursuant to this Agreement. The Parties shall execute each Prospect
Area JOA; provided however, the execution of any JOA with regard to a Prospect
Area approved hereunder is pro forma only, it being understood that each such
Prospect Area shall be subject to the terms thereof with or without formal
execution.. In the event of a conflict between the terms and provisions of this
Agreement and the JOA, the terms of this Agreement shall control.

 

VIII. Exploration and Development Agreement Tax Rider

 

8.1                               Tax Partnership.  The Parties intend and
expect that the transactions contemplated by this Agreement will be treated, for
purposes of federal income taxation and for purposes of certain state income tax
laws that incorporate or follow federal income tax principles, as resulting in
(a) the creation of a partnership (the “Tax Partnership”) in which HESS and ZaZa
are treated as partners, with the Tax Partnership being treated for Tax purposes
as holding the Subject Leases and engaging in all

 

12

--------------------------------------------------------------------------------


 

activities of the Parties with respect to the Subject Leases and any other
assets that may subsequently be acquired by the Parties jointly pursuant to this
Agreement; and (b) the realization by the Tax Partnership of all items of income
or gain and the incurrence by the Tax Partnership of all items of costs or
expenses attributable to the ownership, operation or disposition of such assets
and other assets that may subsequently be acquired by the Parties jointly,
notwithstanding that such items are realized, paid or incurred by the Parties
individually, all as set forth in the Tax Partnership Agreement attached as
Exhibit “D”.

 

With respect to any of the Subject Leases purchased by HESS pursuant to this
Agreement as to which HESS will be considered to own a ninety percent (90%)
working interest (and regardless of how title is taken), the Parties
specifically intend that (a) HESS shall be treated as having purchased such
leases or other property for the Tax Partnership for an amount equal to all
costs paid by HESS with respect to such property (including, but not limited to,
Acquisition Costs as defined in this Agreement); (b) the Tax Partnership will be
considered to have paid any amounts payable to ZaZa pursuant to Sec. 3.1 of this
Agreement as amounts described in Sec. 707(a) of the Internal Revenue Code of
1986, (“Code”) for services rendered; and (c) the Reserved Overriding Royalty
Interest shall also be considered amounts payable to ZaZa by the Tax Partnership
as amounts described in Sec. 707(a) of the Code for services rendered.

 

IX. Miscellaneous

 

9.1                               Relationship of the Parties.  It is not the
purpose nor intention of this Agreement to create, and this Agreement shall
never be construed as creating, a joint venture, mining partnership, or other
relationship by and between the Parties whereby any Party shall be held liable
for the acts, either of omission or commission, of any other Party hereto. The
rights and liabilities of the Parties hereunder shall be several and not joint
or collective.

 

9.2                               Confidentiality.  The Parties shall keep this
transaction and the information obtained from the Exploration Program strictly
confidential and agree that no Party shall disclose in whole or in part, any
such information to any third party without the other Party’s prior written
consent. It is agreed that the Parties may disclose the information to the
following persons only to the extent necessary to evaluate the participation in
acquiring leases and drilling a well or wells thereon: (a) the Parties’ (and
their affiliates’ and nominees’) employees, officers and directors who need to
examine the information for purposes of evaluation; (b) any professional
consultant retained for the purpose of evaluating the information; (c) their
respective working interest owners or potential participants in a Prospect area
or non-consent acreage; or (d) any lender financing the Parties’ participation
in the potential acquisition or drilling, including any professional consultant
retained by the lender for purposes of evaluating the information. In any event,
the disclosing Party shall be responsible for ensuring that any party to whom
the information is disclosed shall keep the information confidential in
accordance with this provision.

 

13

--------------------------------------------------------------------------------


 

9.3                               Exhibits.  The exhibits attached hereto are
hereby incorporated herein and made a part hereof for all purposes.

 

9.4                               Binding Effect.  This Agreement will be
binding upon the parties hereto, their successors and assigns. The AMI
provisions hereof constitute covenants running with the land.

 

9.5                               Complete Agreement.  This Agreement supersedes
any and all other agreements, either oral or in writing, between the parties
hereto with respect to the subject matter hereof and contains all of the
covenants and agreements between the parties with respect to said matter. Time
is of the essence in this Agreement.

 

9.6                               Amendment.  No change, modification, or
alteration of this Agreement shall be binding upon any Party unless made in
writing and executed by all Parties.

 

9.7                               Construction.  This Agreement shall be
construed in accordance with and governed in all respects by the laws of the
State of Texas. This Agreement shall be deemed to have been executed in Houston,
Texas, and all payments hereunder shall be deemed payable in Harris County,
Texas.

 

9.8                               Notices.  Any and all notices, requests,
consents, responses to notices, or other communications permitted or required to
be given under the terms of this Agreement shall be in writing, properly
addressed to the other Party as shown below, and delivered by mail (postage
paid), by hand delivery or by facsimile transmission. Notices sent by email are
ineffective. Notices or responses are effective when received by the receiving
Party during that Party’s regular business hours. Notices and responses shall be
deemed received (a) if given by facsimile transmission, when transmitted if
transmitted on a business day and during normal business hours of the recipient,
and otherwise on the next business day following transmission, (b) if given by
certified mail, return receipt requested, postage prepaid, three (3) business
days after being deposited in the United States mails and (c) if given by
Federal Express service or other means, when received or personally delivered.
All communications shall be sent to the respective Party at the address set
forth below or at such other address as such Party may designate by ten
(10) days advance written notice to the other Party hereto:

 

Addresses for Notices:

If to HESS:                                                         Hess
Corporation

One Allen Center

500 Dallas St.

Houston, TX 77002

Attention: J.Y. Christopher

Facsimile: (713) 609-4041

 

If to ZAZA:                                                       ZAZA ENERGY,
LLC

Attn: Gaston Kearby

 

14

--------------------------------------------------------------------------------


 

600 Leopard St., Ste. 2100

Corpus Christi, Texas 78473

Tel: (361) 816-8910

Fax: (361) 884-9107

 

9.9                               Arbitration.  All disputes, controversies, or
claims that may arise among the parties relating to this Agreement will be
submitted to, and determined by, binding arbitration. The arbitration will be
conducted before a single arbitrator pursuant to the Commercial Arbitration
Rules then in effect of the American Arbitration Association but without using
the offices or auspices of the AAA. Exclusive venue for the arbitration will be
in Harris County, Texas. The arbitrator will apply the laws of the State of
Texas (without regard to conflict of law rules) to the dispute, controversy, or
claim. Evidentiary questions will be governed by the Texas Rules of Evidence.
The arbitrator’s award will be in writing and shall set forth findings and
conclusions upon which the arbitrator based the award. The prevailing Party in
the arbitration will be entitled to recover its reasonable attorneys’ fees,
costs, and expenses incurred in connection with the arbitration, as determined
by the arbitrator. Any award pursuant to the arbitration will be final and
binding upon the Parties and judgment on the award may be entered in any federal
or state court sitting or located in Harris County, Texas, or in any other court
having jurisdiction. The provisions of this Section will survive the termination
of this Agreement. Notwithstanding the foregoing, this Section will not prevent
any Party from seeking injunctive relief from a court of competent jurisdiction
under appropriate circumstances, provided, however, such action will not
constitute a waiver of the provisions of this Section.

 

9.10                        Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.

 

9.11                        Public Announcements.  The Parties agree to consult
with each other prior to issuing any press release or making any public
statement with respect to this Agreement and, except for any press release or
public announcements, the making of which are required by law or any listing
agreement with any notional securities exchange, shall not issue any such press
release or make any such public statement prior to such consultation and the
consent of the other Party.

 

X. REPRESENTATION, WARRANTIES AND COVENANTS OF HESS

 

HESS hereby represents, warrants, and covenants to ZAZA as follows:

 

10.1                        Organization, Good Standing and Qualification.  HESS
is duly organized, validly existing and in good standing under the laws of the
State of Delaware and is qualified to do business and in good standing in the
State of Texas. HESS has all requisite corporate power and authority to execute
and deliver this Agreement, and to carry out the provisions of this Agreement.

 

15

--------------------------------------------------------------------------------


 

10.2                        Requisite Power and Authority.  HESS has all
necessary power and authority under all applicable provisions of law to execute
and deliver this Agreement and to carry out its provisions. All action on HESS’
part required for the lawful execution and delivery of this Agreement has been
or will be taken prior to the Closing. Upon its execution and delivery, this
Agreement will be a valid and binding obligation of HESS enforceable in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights and (b) general principles of equity
that restrict the availability of equitable remedies.

 

XI. RÉPRESENTATIONS, WARRANTIES, AND COVENANTS OF ZAZA

 

ZAZA hereby represents, warrants, and covenants to HESS as follows:

 

11.1                        Organization, Good Standing and Qualification.  ZAZA
is duly organized, validly existing and in good standing under the laws of the
State of Texas and is qualified to do business and in good standing in the State
of Texas. ZAZA has all requisite company power and authority to execute and
deliver this Agreement, and to carry out the provisions of this Agreement.

 

11.2                        Requisite Power and Authority.  ZAZA has all
necessary power and authority under all applicable provisions of law to execute
and deliver this Agreement and to carry out its provisions. All action on ZAZA’s
part required for the lawful execution and delivery of this Agreement has been
or will be taken prior to the Closing. Upon its execution and delivery, this
Agreement will be a valid and binding obligation of ZAZA, enforceable in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights and (b) general principles of equity
that restrict the availability of equitable remedies. ZAZA represents that it
has obtained all necessary consents and/or approvals of all of its partners to
enter into this Agreement and to perform its obligations set forth hereunder.

 

11.3                        No Conflict.  The execution, delivery and
performance by ZAZA of this Agreement and the consummation of the transactions
contemplated hereby do not and will not: (i) violate or conflict with any
provision of the charter documents or bylaws of ZAZA; (ii) violate any provision
or requirement of any domestic or foreign, national, state, or local law,
statute, judgment, order, writ, injunction, decree, award, rule, or regulation
of any governmental entity applicable to ZAZA; (iii) violate, result in a breach
of, constitute (with due notice or lapse of time or both) a default or cause any
obligation, penalty, premium or right of termination to arise or accrue under
any contract; (iv) result in the creation or imposition of any lien, charge or
encumbrance of any kind whatsoever upon any of the properties or assets of ZAZA;
and (v) result in the cancellation, modification, revocation or suspension of
any license, permit, certificate, franchise, authorization or approval issued or
granted by any governmental entity.

 

11.4                        Consents.  No consents or notices are required to be
obtained or given by

 

16

--------------------------------------------------------------------------------


 

or on behalf of ZAZA before consummation of the transactions contemplated by
this Agreement in compliance with all applicable laws, rules, regulations,
orders or governmental or other agency directives, or the provisions of any
document binding upon ZAZA.

 

11.5                        Books and Records.  ZAZA has maintained its books,
records and files accurately and in accordance with generally accepted industry
standards and all books, records and files are in ZAZA’s possession and the
accounting records have been maintained in accordance with generally accepted
accounting principles consistently applied.

 

11.6                        Legal Proceedings.  There is no suit, action, claim,
investigation by any person or entity or by any administrative agency or
governmental body, and no legal administrative or arbitration proceeding pending
or, to ZAZA’s best knowledge, threatened against ZAZA which has materially
adversely affected or may so affect the performance of ZAZA.

 

11.7                        No Third Party Beneficiaries.  No third party has
any rights under this Agreement or may enforce any provision in this Agreement.

 

11.8                        Conflicts of Interest.  Except as otherwise
expressly provided in this Agreement, no director, employee, or agent of any
Party shall give to or receive from any director, employee or agent of any other
Party, or any Affiliate of any other Party, any commission, fee, rebate, gift,
or entertainment of significant cost or value in connection with this Agreement.
In addition, no director, employee, or agent of any Party shall enter into any
business arrangement with any director, employee, or agent of any other Party,
or any Affiliate of any other Party, who is not acting as a representative of
such other Party or its Affiliate, without prior written notification thereof to
the other Party.

 

11.9                        Assignment of This Agreement.  Neither Party may
assign or transfer in whole or part its rights and obligations under this
Agreement without the prior written consent of the other Party, which consent
shall not be unreasonably withheld, conditioned or delayed. Any purported
assignment or transfer in breach of this obligation is void as between HESS and
ZAZA. However, either Party may assign any of its rights and obligations under
this Agreement to an Affiliate or subsidiary without the consent of the other
Party.

 

11.10                 Limitation of Liability and No Responsibility for
Extraordinary Damages. The Parties acknowledge their sole obligation and
liability to each other in connection with the subject matter hereof shall be
governed by the terms of this Agreement and the Operating Agreement. Each Party
mutually waives and releases to the fullest extent permitted by applicable law,
all claims for Consequential Loss, punitive or exemplary damages arising out of
this Agreement, whether such claims are made in connection with an indemnity, a
breach of any obligation under this Agreement, or otherwise. For the purposes of
this Agreement, the phrase “Consequential Loss” shall mean any of the following
regardless of cause, whether

 

17

--------------------------------------------------------------------------------


 

arising under common law, equity or contract, by virtue of any fiduciary duty,
in tort or delict (including negligence) as a consequence of breach of any duty
(statutory or otherwise) or under any other legal doctrine or principle
whatsoever, irrespective of whether recoverable in law or equity.

 

(A)                                       Loss of production, failure or
inability to produce, process, take delivery of, transport or deliver or delay
in producing, processing, taking delivery of, transporting or delivering
hydrocarbons.

 

(B)                                       Any failure, loss or damage or expense
directly or indirectly consequent upon any of the foregoing, including any loss
or damage incurred or liquidated or pre-estimated damages or penalties of any
kind whatsoever borne or payable, under any contract [for the sale, exchange,
transportation, processing, storage or other disposal of hydrocarbons].

 

(C)                                       Any loss associated with business
interruption including the cost of overheads incurred during business
interruption or deferment of revenue or income, loss of or failure to obtain any
contract or other business opportunity or loss of profit.

 

(D)                                       Any loss, damage, cost and expense
arising out of any action, claim, suit, demand or judgment resulting from or
arising out of any of the foregoing.

 

(E)                                       Loss of bargain, contract, expectation
or opportunity in each case whether direct or indirect.

 

(F)                                        Any indirect or consequential loss
under applicable law whether or not foreseeable at the date of execution of this
Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
counterpart originals to be effective as of the Effective Date.

 

HESS CORPORATION

 

ZAZA ENERGY L.L.C.

 

 

 

By:

/s/ William T. Drennen III

 

By:

/s/ Todd Alan Brooks

Name:

William T. Drennen III

 

Name:

Todd Alan Brooks

Title:

SVP Exploration

 

Title:

Managing Partner

Date:

April 28, 2010

 

Date:

4/28/2010

 

18

--------------------------------------------------------------------------------


 

Exhibit “A”

 

Plat of Eagle Ford Trend Area

 

EAGLE FORD SHALE TREND

 

ACROSS TEXAS

 

GRAPHIC [g257721ig07i001.gif]

 

--------------------------------------------------------------------------------


 

Exhibit “B”

 

Form of Joint Operating Agreement

 

See attached.

 

--------------------------------------------------------------------------------


 

Exhibit “D”

 

ATTACHED TO AND MADE A PART OF THAT CERTAIN EXPLORATION AND DEVELOPMENT
AGREEMENT ENTERED INTO THE 28th OF APRIL, 2010 BETWEEN HESS CORPORATION AND ZAZA
ENERGY, LLC.

 

HESS & ZAZA EAGLE FORD TREND

TAX PARTNERSHIP PROVISIONS

 

1.  General Provisions

 

1.1  Designation of Documents.

 

This exhibit is referred to in, and is part of, that Agreement identified above
and, if so provided, a part of any agreement to which the Agreement is an
exhibit. Such agreement(s) (including all exhibits thereto, other than this
exhibit) shall be hereinafter referred to as the “Agreement;” and this exhibit
is hereinafter referred to as the “Exhibit” or the “Tax Partnership Provisions.”
Except as may be otherwise provided in this Exhibit, terms defined and used in
the Agreement shall have the same meaning when used herein.

 

1.2  Relationship of the Parties.

 

The parties to the Agreement shall be hereinafter referred to as “Party” or
“Parties.” The Parties understand and agree that the arrangement and
undertakings evidenced by the Agreement result in a partnership for purposes of
Federal income taxation and certain State income tax laws which incorporate or
follow Federal income tax principles as to tax partnerships. Such partnership
for tax purposes is hereinafter referred to as the “Partnership.” For every
other purpose of the Agreement the Parties understand and agree that their legal
relationship to each other under applicable State law with respect to all
property subject to the Agreement is one of tenants in common, or undivided
interest owners, or lessee(s)-sublessee(s) and not a partnership; that the
liabilities of the Parties shall be several and not joint or collective; and
that each Party shall be responsible solely for its obligations.

 

1.3  Priority of Provisions of this Exhibit.

 

If there is a conflict or inconsistency, whether direct or indirect, actual or
apparent, between the terms and conditions of this Exhibit and the terms and
conditions of the Agreement, or any other exhibit or any part thereof, the terms
and conditions of this Exhibit shall govern and control.

 

1.4  Survivorship.

 

1.4.1  Any termination of the Agreement shall not affect the continuing
application of the Tax Partnership Provisions for the termination and
liquidation.

 

D1

--------------------------------------------------------------------------------


 

1.4.2  Any termination of the Agreement shall not affect the continuing
application of the Tax Partnership Provisions for the resolution of all matters
regarding Federal and State income reporting.

 

1.4.3  These Tax Partnership Provisions shall inure to the benefit of, and be
binding upon, the Parties hereto and their successors and assigns.

 

1.4.4  Term. The effective date of the Agreement shall be the effective date of
these Tax Partnership Provisions. The Partnership shall continue in full force
and effect from, and after such date, until termination and liquidation.

 

2.  Tax Reporting Partner and Tax Matters Partner

 

2.1  Tax Reporting Partner.

 

The Operator (or the Party listed in Sec. 9.1) as the Tax Reporting Partner
(“TRP”) is responsible for compliance with all tax reporting obligations of the
Partnership, see Sec. 3.1, below. In the event of any change in the TRP, the
Party serving as TRP at the beginning of a given taxable year shall continue as
TRP with respect to all matters concerning such year.

 

2.2  If Small Partnership Exception Not Applicable.

 

If the Partnership does not qualify for the “small partnership exception” from,
or if the Partnership elects (see infra Elections at Sees. 4.1 and 9.2) to be
subject to, §§6221 et seq., Subchapter C of Chapter 53 of Subtitle A (the “TEFRA
rules”) of the Internal Revenue Code (the “Code”) the TRP shall also be the Tax
Matters Partner as defined in Code §6231(a) (the “TMP”) and references to the
TRP shall then include references to the TMP and vice versa.

 

2.2.1  Expenses. The TMP shall not be required to incur any expenses for the
preparation for, or pursuance of, administrative or judicial proceedings, unless
the Parties agree on a method for sharing such expenses.

 

2.2.2  Information Request by the TMP. The Parties shall furnish the TMP, within
two weeks from the receipt of the request, the information the TMP may
reasonably request to comply with the requirements on furnishing information to
the Internal Revenue Service.

 

2.2.3  The TMP shall not agree to any extension of the statute of limitations
for making assessments on behalf of the Partnership without first obtaining the
written consent of all Parties. The TMP shall not bind any other Party to a
settlement agreement in tax audits without obtaining the written concurrence of
any such Party.

 

2.2.4  Any other Party who enters in a settlement agreement with the Secretary
of the Treasury with respect to any partnership items, as defined in Code
§6231(a)(3), shall notify the other Parties of the terms within ninety (90) days
from the date of such

 

D2

--------------------------------------------------------------------------------


 

settlement.

 

2.2.5  Inconsistent Treatment of Partnership Items. If any Party intends to file
a notice of inconsistent treatment under Code §6222(b), such Party shall, prior
to the filing of such notice, notify the TMP of the (actual or potential)
inconsistency of the Party’s intended treatment of a partnership item with the
treatment of that item by the Partnership. Within one week of receipt the TMP
shall remit copies of such notification to the other Parties. If an
inconsistency notice is filed solely because a Party has not received a Schedule
K-1 in time for filing of its income tax return, the TMP need not be notified.

 

2.2.6  Request for Administrative Adjustment. No Party shall file pursuant to
Code §6227 a request for an administrative adjustment of partnership items
without first notifying all other Parties. If all other Parties agree with the
requested adjustment, the TMP shall file the request on behalf of the
Partnership. If unanimous consent is not obtained within thirty (30) days from
such notice, or within the period required to timely file the request, if
shorter, any Party, including the TMP, may file a request for administrative
adjustment on its own behalf.

 

2.2.7  Judicial Proceedings. Any Party intending to file with respect to any
partnership item, or any other tax matter involving the Partnership, a petition
under Code §§6226, 6228, or any other provision, shall notify the other Parties
prior to such filing of the nature of the contemplated proceeding. In the case
where the TMP is the Party intending to file such petition, such notice shall be
given within a reasonable time to allow the other Parties to participate in the
choice of the forum for such petition. If the Parties do not agree on the
appropriate forum, then the forum shall be chosen by majority vote. Each Party
shall have a vote in accordance with its percentage interest in the Partnership
for the year under audit. If a majority cannot agree, the TMP shall choose the
forum. If a Party intends to seek review of any court decision rendered as a
result of such proceeding, the Party shall notify the other Parties prior to
seeking such review.

 

3.  Income Tax Compliance and Capital Accounts

 

3.1  Tax Returns.

 

The TRP shall prepare and file all required Federal and State partnership income
tax returns. Not less than thirty (30) days prior to the return due date
(including extensions), the TRP shall submit to each Party for review a copy of
the return as proposed.

 

3.2  Fair Market Value Capital Accounts.

 

The TRP shall establish and maintain for each Party fair market value (“FMV”)
capital accounts and tax basis capital accounts. Upon request, the TRP shall
submit to each Party along with a copy of any proposed partnership income tax
return an accounting of such Party’s FMV capital accounts as of the end of the
return period.

 

3.3  Information Requests.

 

Each Party agrees to furnish to the TRP not later than sixty (60) days before
the return

 

D3

--------------------------------------------------------------------------------


 

due date (including extensions) such information relating to the operations
conducted under the Agreement as may be required for the proper preparation of
such returns. Similarly, each Party agrees to furnish to the TRP, as requested
and timely, any the information and data necessary for the preparation and/or
filing of other required reports and notifications, and for the computation of
the capital accounts. As provided in Code §6050K(c), a Party transferring its
interest must notify the TRP to allow compliance with Code §6050K(a) (see also
Sec. 8.1).

 

3.4  Best Efforts.

 

The TRP and the other Party(ies) shall use its/their best efforts to comply with
responsibilities outlined in this Section, and with respect to the service as
TMP as outlined Sec. 2.2, and in doing so shall incur no liability to any other
Party.

 

4.  Tax and FMV Capital Account Elections

 

4.1  General Elections.

 

For both income tax return and capital account purposes, the Partnership shall
elect:

 

a) to deduct when incurred intangible drilling and development costs (“IDC”);

b) to use the maximum allowable accelerated tax method and the shortest
permissible tax life for depreciation;

c) the accrual method of accounting;

d) to report income on a calendar year basis; and the Partnership shall also
make any elections as specially noted in Sec. 9.2, below.

 

4.2  Depletion.

 

Solely for FMV capital account purposes, depletion shall be calculated by using
simulated cost depletion within the meaning of Treas.
Reg.§1.704-1(b)(2)(iv)(k)(2), unless the use of simulated percentage depletion
is elected in Sec. 9.2, below. The simulated cost depletion allowance shall be
determined under the principles of Code §612 and be based on the FMV capital
account basis of each Lease. Solely for purposes of this calculation, remaining
reserves shall be determined consistently by the TRP.

 

4.3  Election Out Under Code §761(a).

 

4.3.1  The TRP shall notify all Parties of an intended election to be excluded
from the application of Subchapter K of Chapter 1 of the Code not later than
sixty (60) days prior to the filing date or the due date (including extensions)
for the Federal partnership income tax return, whichever comes earlier. Any
Party that does not consent must provide the TRP with written objection within
thirty (30) days of such notice.

 

4.3.2  After an election-out, to avoid an unintended impairment of the
election-out: The Parties will avoid, without prior coordination, any
operational changes which would terminate the qualification for the election-out
status; all Parties will monitor the continuing qualification of the Partnership
for the election-out status and will notify the other Parties if, in their
opinion, a change in operations will jeopardize the election-out;

 

D4

--------------------------------------------------------------------------------


 

and, all Parties will use, unless agreed to by them otherwise, the cumulative
gas balancing method as described in Treas. Reg.§1.761-2(d)(2).

 

4.4  Consent Requirements for Other Tax or FMV Capital Account Elections.

 

Unless stipulated differently in Sec. 9.3, any election, other than those
referenced above, must be approved by the affirmative vote of two (2) or more
Parties owning a majority of the working interest based upon post-Payout
ownership.

 

5.  Capital Contributions and FMV Capital Accounts

 

The provisions of this Sec. 5 and any other provisions of the Tax Partnership
Provisions relating to the maintenance of the capital accounts are intended to
comply with Treas. Reg. §1.704-1(b) and shall be interpreted and applied in a
manner consistent with such regulations.

 

5.1  Capital Contributions.

 

The respective capital contributions of each Party to the Partnership shall be
(a) each Party’s interest in the oil and gas lease(s), including all associated
lease and well equipment, committed to the Partnership, and (b) all amounts of
money paid by each Party in connection with the acquisition, exploration,
development, and operation of the lease(s), and all other costs characterized as
contributions or expenses borne by such Party under the Agreement. The
contribution of the leases and any other properties committed to the Partnership
shall be made by each Party’s agreement to hold legal title to its interest in
such leases or other property as nominee of the Partnership.

 

5.2  FMV Capital Accounts.

 

The FMV capital accounts shall be increased and decreased as follows:

 

5.2.1  The FMV capital account of a Party shall be increased by:

 

(i) the amount of money and the FMV (as of the date of contribution) of any
property Contributed by such Party to the Partnership (net of liabilities
assumed by the Partnership or to which the contributed property is subject);

(ii) that Party’s share of Partnership items of income or gain, allocated in
accordance with Sec. 6.0; and

(iii) that Party’s share of any Code §705(a)(l)(B)item.

 

5.2.2  The FMV capital account of a Party shall be decreased by:

 

(i) the amount of money and the FMV of property distributed to a Party (net of
liabilities assumed by such Party or to which the property is subject);

(ii) that Party’s Sec. 6.1 allocated share of Partnership loss and deductions,
or items thereof; and,

(iii) that Party’s share of any Code §705(a)(2)(B) item.

 

5.2.3  “FMV” when it applies to property contributed by a Party to the
Partnership shall be assumed to equal the adjusted tax basis, as defined in Code
§1011, of that property unless the Parties agree otherwise as indicated in Sec.
9.2.

 

D5

--------------------------------------------------------------------------------


 

5.2.4  FMV Capital Account Revaluation.

 

As provided in Treas. Reg. §1.704-1(b)(iv)(e), the capital accounts will be
adjusted to reflect the manner in which the unrealized income, gain, loss and
deduction inherent in distributed property (not previously reflected in the
capital accounts) would be allocated among the Parties if there were a taxable
disposition of such property at its FMV as of the time of distribution.
Furthermore, if so agreed to in Sec. 9.2, under the rules of Treas. Reg. §
1.704-1(b)(iv)(f), the FMV capital accounts shall be revalued to reflect value
changes of the Partnership property.

 

6.  Partnership Allocations

 

6.1  FMV Capital Account Allocations.

 

Each item of income, gain, loss, or deduction shall be allocated to each Party
as follows:

 

6.1.1  Actual or deemed income from the sale, exchange, distribution or other
disposition of production shall be allocated to the Party entitled to such
production or the proceeds from the sale of such production. The amount received
from the sale of production and the amount of the FMV of production taken in
kind by the Parties are deemed to be identical; accordingly, such items may be
omitted from the adjustments made to the Parties’ FMV capital accounts.

 

6.1.2  Exploration cost, IDC, operating and maintenance cost shall be allocated
to each Party in accordance with its respective contribution, or obligation to
contribute, to such cost.

 

6.1.3  Depreciation shall be allocated to each Party in accordance with its
contribution, or obligation to contribute, to the cost of the underlying asset.

 

6.1.4  Simulated depletion shall be allocated to each Party in accordance with
its FMV capital account adjusted basis in each oil and gas property of the
Partnership.

 

6.1.5  Loss (or simulated loss) upon the sale, exchange, distribution,
abandonment or other disposition of depreciable or depletable property shall be
allocated to the Parties in the ratio of their respective FMV capital account
adjusted bases in the depreciable or depletable property.

 

6.1.6  Gain (or simulated gain) upon the sale, exchange, distribution, or other
disposition of depreciable or depletable property shall be allocated to the
Parties so that the FMV capital account balances of the Parties will most
closely reflect their respective percentage or fractional interests under the
Agreement.

 

6.1.7  Costs or expenses of any other kind shall be allocated to each Party in
accordance with its respective contribution, or obligation to contribute, to
such costs or expense.

 

6.1.8  Any other income item shall be allocated to the Parties in accordance
with the

 

D6

--------------------------------------------------------------------------------


 

manner in which such income is realized by each Party.

 

6.2  Tax Return and Tax Basis Capital Account Allocations.

 

6.2.1  Unless otherwise expressly provided in this Sec. 6.2, the allocations of
the Partnership’s items of income, gain, loss, or deduction for tax return and
tax basis capital account purposes shall follow the principles of the
allocations under Sec. 6.1. However, the Partnership’s gain or loss on the
taxable disposition of a Partnership property in excess of the gain or loss
under Sec. 6.1, if any, is allocated to the contributing Party to the extent of
such Party’s pre-contribution gain or loss.

 

6.2.2  The Parties recognize that under Code §613A(c)(7)(D) the depletion
allowance is to be computed separately by each Party. For this purpose, each
Party’s share of the adjusted tax basis in each oil and gas property shall be
equal to its contribution to the adjusted tax basis of such-property.

 

6.2.3  Under Code §613A(c)(7)(D) gain or loss on the disposition of an oil and
gas property is to be computed separately by each Party. According to Treas.
Reg. §1.704-1(b)(4)(v), the amount realized is allocated as follows: (i) An
amount that represents recovery of adjusted simulated depletion basis is
allocated (without being credited to the capital accounts) to the Parties in the
same proportion as the aggregate simulated depletion basis was allocated to such
Parties under Sec. 5.2; and (ii) any remaining realization is allocated in
accordance with Sec. 6.1.6.

 

6.2.4  Depreciation shall be allocated to each Party in accordance with its
contribution to the adjusted tax basis of the depreciable asset.

 

6.2.5  In accordance with Treas. Reg. §1.1245-1(e), depreciation recapture shall
be allocated, to the extent possible, among the Parties to reflect their prior
sharing of the depreciation.

 

6.2.6  In accordance with the principles of Treas. Reg. §1.1254-5, any recapture
of IDC is determined and reported by each Party separately. Similarly, any
recapture of depletion shall be computed separately by each Party, in accordance
with its depletion allowance computed pursuant to Sec. 6.2.2.

 

6.2.7  For Partnership properties with FMV capital account values different from
their adjusted tax bases the Parties intend that the allocations described in
this Section 6.2 constitute a “reasonable method” of allocating gain or loss
under Treas. Reg. §1.704-3(a)(1).

 

6.2.8  Take-in-kind.

 

If checked “Yes” in Sec. 9.2, below, each Party has the right to determine the
market for its proportionate share of production. All items of income,
deductions, and credits arising from such marketing of production shall be
recognized by the Partnership and shall be

 

D7

--------------------------------------------------------------------------------


 

allocated to the Party whose production is so marketed.

 

7.  Termination and Liquidating Distribution

 

7.1  Termination of the Partnership.

 

7.1.1  Upon termination, as provided in Code §708(b)(1)(A), the business shall
be wound-up and concluded, and the assets shall be distributed to the Parties as
described below by the end of such calendar year (or, if later, within ninety
(90) days after the date of such termination). The assets shall be valued and
distributed to the Parties in the order provided in Sees. 7.1.2, 7.5, and 7.7

 

7.1.2  Reversion. First, all cash representing unexpended contributions by any
Party and any property in which no interest has been earned by any other Party
under the Agreement shall be returned to the contributor.

 

7.2  Balancing of FMV Capital Accounts.

 

Second, the FMV capital accounts of the Parties shall be determined as described
hereafter. The TRP shall take the actions specified under this Sec. 7.2 in order
to cause the ratios of the Parties’ FMV capital accounts to reflect, as closely
as possible, their interests under the Agreement. The ratio of a Party’s FMV
capital account is represented by a fraction, the numerator of which is the
Party’s FMV capital account balance and the denominator of which is the sum of
all Parties’ FMV capital account balances. This is hereafter referred to as the
“balancing of the FMV capital accounts” and, when completed, the FMV capital
accounts of the Parties shall be referred to as “balanced.”

 

7.3  Deemed Sale Gain/Loss Charge Back.

 

The FMV of all Partnership properties shall be determined and the gain or loss
for each property, which would have resulted if sold at such FMV, shall be
allocated in accordance with Secs. 6.1.5 and 6.1.6.

 

7.4  Deficit Make-Up Obligation.

 

If hereafter a Party has a negative FMV capital account balance, that is a
balance of less than zero, in accordance with of Treas. Reg.
§1.704-1(b)(2)(ii)(b)(3) such Party is obligated to contribute an amount of
money to the Partnership sufficient to achieve a zero balance FMV capital
account (the “Deficit Make-Up Obligation”). Moreover, any Party may contribute
an amount of cash to the Partnership to facilitate the balancing of the FMV
capital accounts. If after these adjustments the FMV capital accounts are not
balanced, Secs. 7.5 shall apply.

 

7.5  Distribution to balance capital accounts.

 

7.5.1  If all Parties agree, any cash or an undivided interest in certain
selected properties shall be distributed to one or more Parties as necessary for
the purpose of balancing the FMV capital accounts.

 

D8

--------------------------------------------------------------------------------


 

7.5.2  Distribution of undivided interests.

 

Unless Sec.7.5.1 applies, an undivided interest in each and every property shall
be distributed to one or more Parties in accordance with the ratios of their FMV
capital accounts.

 

7.6  FMV determination.

 

If a property is to be valued for purposes of balancing the capital accounts and
making a distribution under this Sec. 7, the Parties must first attempt to agree
on the FMV of the property; failing such an agreement, the TRP shall cause a
nationally recognized independent engineering firm to prepare an appraisal of
the FMV of such property.

 

7.7  Final Distribution.

 

After the FMV capital accounts of the Parties have been adjusted pursuant to
Secs.7.2 to 7.5, all remaining property and interests then held by the
Partnership shall be distributed to the Parties in accordance with their
positive FMV capital account balances.

 

8.  Transfers, Indemnification, and Correspondence

 

8.1  Transfer of Partnership Interests.

 

Transfers of Partnership interests shall be governed by the Agreement. A Party
transferring its interest, or any part thereof, shall notify the TRP in writing
within two weeks after such transfer.

 

8.2  Correspondence.

 

All correspondence relating to the preparation and filing of the Partnership’s
income tax returns and capital accounts shall be sent to:

 

TRP

“Att to:” reference

 

Att: Milton Mosk

Hess Corporation

500 Dallas St.

 

Box 2040

 

Houston, Texas 77252-2040

Other Parties:

 

ZaZa Energy, LLC

Att: Gaston Kearby

 

600 Leopard St., Ste. 2100

 

Corpus Christi, Texas 78473

 

D9

--------------------------------------------------------------------------------


 

9.  Elections and Changes to above Provisions

 

9.1  Operator not the TRP.

 

With respect to Sec. 2.1, (insert name of Party to be TRP instead of Operator,
or indicate “N/A”) Hess Corporation is designated as TRP.

 

9.2  Special Tax Elections

 

With respect to Sec. 4.1, the Parties agree (if not applicable insert “N/A” or
strike):

 

 

Yes

e) that the Partnership shall elect to account for dispositions of depreciable
assets under the general asset method to the extent permitted by Code
§168(i)(4);

Yes

 

 

f) that the Partnership shall elect under Code §754 to adjust the basis of
Partnership property, with the adjustments provided in Code §734 for a
distribution of property and in Code §743 for a transfer of a partnership
interest. In case of distribution of property the TRP shall adjust all tax basis
capital accounts. In the case of a transfer of a partnership interest the
acquiring party(ies) shall establish and maintain its (their) tax basis capital
account(s);

Yes

 

 

g) that the Partnership shall elect under Code §6231 to be subject to the TEFRA
rules.

N/A

 

With respect to Sec. 4.2, Depletion, the Parties agree that the Partnership
shall use simulated percentage depletion instead of simulated cost depletion.

N/A

 

 

With respect to Sec. 5.2.4,. under the rules of Treas. Reg. § 1.704-1(b)(iv)(f),
the Parties agree that the FMV capital accounts shall be revalued to reflect
value changes of the Partnership property upon the occurrence of the events
specified in (5)(i) through (iii) of said regulations.

N/A

 

 

With respect to Sec. 6.2.8, the income attributable to take-in-kind production
will be reflected on the tax return.

N/A

 

 

With respect to Sec. 5.2.3 the FMV for the listed properties are determined as
follows (mark as “N/A” if not applicable)

 

Property Description

FMV

 

N/A

 

 

 

 

 

9.3  Change of Majority for Other Tax Elections

 

Instead of the Sec. 4.4 majority for other tax elections, a majority shall be
considered if consisting of (specify or line out blanks) N/A

 

END OF EXHIBIT “D”

 

D10

--------------------------------------------------------------------------------


 

GRAPHIC [g257721ig09i001.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

LIST OF COUNTIES

 

STATE

 

COUNTY/PARISH

Alabama

 

Baldwin

Alabama

 

Escambia

Alabama

 

Mobile

Florida

 

Bay

Florida

 

Escambia

Florida

 

Holmes

Florida

 

Okaloosa

Florida

 

Santa Rosa

Florida

 

Walton

Florida

 

Washington

Louisiana

 

Acadia

Louisiana

 

Allen

Louisiana

 

Ascension

Louisiana

 

Avoyells

Louisiana

 

Beauredard

Louisiana

 

Calcasieu

Louisiana

 

Conoordia

Louisiana

 

East Baton Rouge

Louisiana

 

East Feliciana

Louisiana

 

Evangeline

Louisiana

 

Iberville

Louisiana

 

Jefferson

Louisiana

 

Jefferson Davis

Louisiana

 

Lafayette

Louisiana

 

Livingston

Louisiana

 

Orleans

Louisiana

 

Plaquemines

Louisiana

 

Point Caupee

Louisiana

 

Rapides

Louisiana

 

St Bernard

Louisiana

 

St Charles

Louisiana

 

St Helena

Louisiana

 

St James

Louisiana

 

St John The Baptist

Louisiana

 

St Landry

Louisiana

 

St Martin

Louisiana

 

St Tammany

Louisiana

 

Tangipahoa

Louisiana

 

Vernon

Louisiana

 

Washington

Louisiana

 

West Baton Rouge

Louisiana

 

West Feliciana

Mississippi

 

Adams

Mississippi

 

Amite

Mississippi

 

Covington

Mississippi

 

Forrest

Mississippi

 

Franklin

Mississippi

 

George

Mississippi

 

Greene

Mississippi

 

Hancock

Mississippi

 

Harrison

Mississippi

 

Jackson

Mississippi

 

Jefferson Davis

Mississippi

 

Jones

Mississippi

 

Lamar

Mississippi

 

Lawrence

Mississippi

 

Lincoln

Mississippi

 

Marion

Mississippi

 

Pearl River

Mississippi

 

Perry

Mississippi

 

Pike

Mississippi

 

Pike

Mississippi

 

Stone

Mississippi

 

Walthall

Mississippi

 

Wilkinson

Texas

 

Anderson

Texas

 

Angelina

Texas

 

Atascosa

Texas

 

Austin

Texas

 

Bastrop

Texas

 

Bee

Texas

 

Brazos

Texas

 

Burleson

Texas

 

Caldwell

Texas

 

Cherokee

Texas

 

Colorado

Texas

 

DeWitt

Texas

 

Dimmit

Texas

 

Falls

Texas

 

Fayette

Texas

 

Freestone

Texas

 

Frio

Texas

 

Gonzales

Texas

 

Grimes

Texas

 

Guadalupe

Texas

 

Henderson

Texas

 

Hill

Texas

 

Houston

Texas

 

Jasper

Texas

 

Karnes

Texas

 

La Salle

Texas

 

Lavaca

Texas

 

Lee

Texas

 

Leon

Texas

 

Limestone

Texas

 

Live Oak

Texas

 

Madison

Texas

 

Maverick

Texas

 

McLennan

Texas

 

McMullen

Texas

 

Milan

Texas

 

Montgomery

Texas

 

Nacogdoches

Texas

 

Navarro

Texas

 

Newton

Texas

 

Polk

Texas

 

Robertson

Texas

 

Rusk

Texas

 

Sabine

Texas

 

San Augustine

Texas

 

San Jacinto

Texas

 

Smith

Texas

 

Trinity

Texas

 

Trinity

Texas

 

Tyler

Texas

 

Walker

Texas

 

Waller

Texas

 

Washington

Texas

 

Webb

Texas

 

Wilson

Texas

 

Zavala

 

--------------------------------------------------------------------------------